Order dismissing action as res adjudicata reversed upon the law and the facts, with ten dollars costs and disbursements, and motion demed, with ton dollars costs. While there is a suggestion that the application of plaintiff Anna Stewart to open her default in the County Court was denied because the court had no jurisdiction, it clearly appears that the judgment was entered on that plaintiff’s default. In neither event was it a judgment on the merits, and, therefore, it is not a bar to this action. It could not be a bar against Morris Stewart for he was not a party to the County Court action. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur.